Title: To Alexander Hamilton from Richard Bland Lee, 6 March 1794
From: Lee, Richard Bland
To: Hamilton, Alexander



Philadelphia March 6. 1794
Sir,

Having received a letter from Mr. Francis Corbin a gentleman with whom you, I beleive, are acqauinted, requesting that Mr. George Turner may be mentioned as a candidate for the Collectorship of Rappahannock—I lose no time in informing you thereof. I have always heard a good character of Mr. Turner—particulerly as an attentive, punctual, & intelligent agent in all pecuniary affairs, with which he has been intrusted. Mr. Corbin informs me that all his family, who are very wealthy, will be responsible for his ability & fidelity in the execution of the office should he be appointed.
With great respect I am   Sir Yr. Obt. Sert.

R B Lee

 